Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This action is in response to the communication filed on 5/4/2022. 
Claims 1-20 are allowed. 
Allowable Subject Matter
Claims 1-20 are allowed. 
				 Terminal Disclaimer 
The terminal disclaimer filed on 6.9.2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Prior Art of Record
            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smales et al US Patent 11,017,067 teaches secure authentication session with unique identifier of user requiring authentication with terminal device. 
Uhr et al US Patent 10,885,501 teaches accredited certificate issuance with blockchain and personal key generated autonomously by random number. 
Eisner et al US Patent 10,588,004  teaches secure location transmitted to network device in encrypted format based on current location and emergency message. 
Pacella et al US Patent 10,382,552 teaches secure distributed cached services of multiple devices. 
Mesiano et al US Publication 2018/0076954 teaches secure key management including transmission system and user specific key for double encryption service.  
REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds claims dated 5/4/2022 are persuasive for reason of allowance.  
The search for amended claim(s) does not explicitly disclose, in light of other features recited in independent claims 1, 8 and 17 as follows :
ROA – where none of the prior art reference’s or combination of do not teach – where in domain of broadcasting, by the receiver device, broadcast information indicating a peer-to-peer (P2P) wireless network established by the receiver device, wherein the broadcast information comprises a service set identifier (SSID) and the encrypted network key; and receiving, via the P2P wireless network and from the sender device, the file as further as described in claims 5/4/2022.
Claims ‘ .. receiving, by the receiver device and from a server device, a public key and a session token, wherein the public key corresponds to a sender device;
	encrypting, via the public key, a network key, wherein the network key comprises cryptographic information for establishing communications with the sender device;
	broadcasting, by the receiver device, broadcast information indicating a peer-to-peer (P2P) wireless network established by the receiver device, wherein the broadcast information comprises a service set identifier (SSID) and the encrypted network key; and receiving, via the P2P wireless network and from the sender device, the file.’ with additional detailed steps in claim(s) as described in independent claim(s) on 5/4/2022. 
However, each of the cited references or reference from the updated search, at least, fails to teach or suggest in combination with the rest of the limitations recited in the independent claim(s).
Dependent claims depend on allowed independent claims, therefore they are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431